DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-10, 12-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Hsu et al. (USP. 6,631,327 B2)(hereinafter Hsu) in view of Nguyen et al. (CN 107109926 A)(hereinafter Nguyen) in view of Jin et al. (USP 2017/0285205 A1)(hereinafter Jin)
Regarding claim 1, Hsu discloses an acoustic logging device, (Hsu, Figs. 1-6B and Col. 6, Lines 53-57; FIG. 1 shows an LWD system; Col. 7, Lines 44-58; LWD tool 30)
 comprising: a first tubular member (Hsu, Figs. 2-3 and 6A and Col. 7, Lines 33-43; Like a drill collar, tool 30 is typically approximately 9 meters (30 feet))
comprising a plurality of grooves disposed on an exterior of the first tubular member, (Hsu, Figs. 3 and 6 and Col. 3, Lines 10-14; The transmitter is preferably embedded in an annular groove in said collar portion. The receiver array includes an axial array of transducers, each transducer embedded in an annular groove in said collar portion)
wherein the plurality of grooves are at least partially filled with a fluid; (Hsu, Fig. 6 and Col. 9, Lines 6-16; Conduits 86 and the space immediately surrounding bender elements 81-84 is filled with fill-fluid (preferably oil) 87. As elements 81 and 83 move outward, elements 82 and 84 move inward. Oil moving through the conduits in direction shown by the dashed-line arrows allows virtually all of the bender energy to be directed towards the formation.)
a ring transmitter module disposed around an exterior of the first tubular member, comprising: a piezoelectric (PZT) ring transmitter; (Hsu, Figs. 2-4 and 6 and Col. 3, Lines 23-47; each quadrant includes a quarter-circle array of piezoelectric transducer elements, the elements of the four quadrants collectively arranged as a quadrupole piezoelectric ring transducer; Col. 7, Lines 44-58; transmitter 50 is a piezoelectric ring transducer having four quadrants shown in FIG. 2 as 51-54. The ring transducer may be made as two halves or four quadrants so that two or four pieces of the transmitter could be inserted in a circumferential groove of the drill collar. )
a transmitter sleeve, wherein the PZT ring transmitter is disposed within the transmitter sleeve; (Hsu, Col. 3, Lines 23-47; The transmitter is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool. Col. 3, Line 57-Col. 4, Line 9; The receiver is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool..)
Hsu does not disclose a cage and therefore does not disclose and a cage, wherein the transmitter sleeve is disposed between the cage and the exterior of the first tubular member. Nguyen, in the same field of endeavor as Hsu, however, discloses the limitation.  (Nguyen, Fig. 4A-4E and Page 8 second Paragraph [English Language Translation] ; a housing and a protective acoustic telemetry component of the sleeve protector. acoustics damp material also can be integrated with the sleeve protector. The illustrative sleeve protective member has two semi-cylindrical members 204A and 204B can be through threaded connection …a sleeve protector can be made of metal or non-metal material which has elasticity and to prevent crushing acoustic telemetry component for buffering the impact.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Hsu with the known technique of providing a cage, as taught by Nguyen, in order to protect the sleeve from harsh downhole conditions. (Nguyen, Fig. 4A-4E and Page 8 second Paragraph [English Language Translation]) 
wherein the transmitter sleeve is disposed over the plurality of grooves; (Hsu, Col. 3, Lines 23-47; The transmitter is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool. Col. 3, Line 57-Col. 4, Line 9; The receiver is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool.)
 and a plurality of dual bender transmitters, (Hsu, Fig. 6A and Col. 3, Lines 50-52; each transducer quadrant includes at least one pressure balanced backing bender transducer. Col. 5, Lines 41-44; FIG. 6A is a schematic cross section axial view of another alternative transducer, a quadrupole bender transducer with pressure balanced backing.) While Hsu disclose the use of bender transmitters, Hsu does not disclose that the bender transmitters are dual bender transmitters. Jin, also in the field of downhole logging tools, however, discloses the limitation. (Jin, Figs. 2-5 and ¶0014; acoustic logging device which utilizes dual acoustic transducers to increase the acoustic output pressure at certain frequencies.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Hsu with the known technique of the bender transmitters being dual bender transmitters, as taught by Jin, in order to provide for increased output for certain frequency operation. (Jin, ¶0014)
wherein each one of the plurality of dual bender transmitters comprises a first acoustic transducer and a second acoustic transducer, (Jin, Figs. 4-5 and ¶0020; each of the acoustic transducers 204a, 204b further includes a first piezoelectric element 208a and a second piezoelectric element 208b. The first piezoelectric element 208a is coupled to the first side 212a of the substrate 206 and the second piezoelectric element 208b is coupled to the second side 212b of the substrate 206; ¶0026; e 206 of the second acoustic transducer 204b. In other words, the substrates 206 of the first and second acoustic transducers 204a, 204b can be one long substrate 502 that serves as the substrate 206 of the first and second acoustic transducers 204a, 204b. The portion of the long substrate 502 where the second end 210b of the first acoustic transducer 204a meets the first end 210a of the second acoustic transducer 204b can be called a mid-portion 504.)
wherein the plurality of dual bender transmitter are coupled to the first tubular member through fasteners (Jin, ¶0022; the ends 210a, 210b of the substrate 206 are fixed to the support structure via pins 214, clamps, or the like)
and disposed uphole from the ring transmitter module, (Hsu, Figs. 3 and 6A and Col. 3, Lines 10-14; Col. 3, Lines 50-52; each transducer quadrant includes at least one pressure balanced backing bender transducer. Col. 5, Lines 41-44; FIG. 6A is a schematic cross section axial view of another alternative transducer, a quadrupole bender transducer with pressure balanced backing.)
wherein there is a gap disposed beneath each one of the plurality of dual bender transmitters in the exterior of the first tubular member, wherein there is an array of holes connecting each of the gaps together and providing fluid communication between the gaps, wherein the gaps and the array of holes are at least partially filled with a fluid. (Hsu, Fig. 6 and Col. 9, Lines 6-16; Conduits 86 and the space immediately surrounding bender elements 81-84 is filled with fill-fluid (preferably oil) 87. As elements 81 and 83 move outward, elements 82 and 84 move inward. Oil moving through the conduits in direction shown by the dashed-line arrows allows virtually all of the bender energy to be directed towards the formation.)
Regarding claim 8, Hsu discloses a method of operating an acoustic logging device, (Hsu, Figs. 1-6B and Col. 6, Lines 53-57; FIG. 1 shows an LWD system; Col. 7, Lines 44-58; LWD tool 30)
comprising: disposing the acoustic logging device downhole into a wellbore via a conveyance, (Hsu, Fig. 1 and Col. 7, Lines 13-20; Fig. 1 and the borehole contains a drill string immersed in drilling mud…LWD tool 30 includes electro-acoustic quadrupole transmitter 50, electro-acoustic quadrupole receiver array 66)
wherein the acoustic logging device comprises: a first tubular member (Hsu, Figs. 2-3 and 6A and Col. 7, Lines 33-43; Like a drill collar, tool 30 is typically approximately 9 meters (30 feet))
 comprising a plurality of grooves disposed on an exterior of the first tubular member, (Hsu, Figs. 3 and 6 and Col. 3, Lines 10-14; The transmitter is preferably embedded in an annular groove in said collar portion. The receiver array includes an axial array of transducers, each transducer embedded in an annular groove in said collar portion)
wherein the plurality of grooves are at least partially filled with a fluid; (Hsu, Fig. 6 and Col. 9, Lines 6-16; Conduits 86 and the space immediately surrounding bender elements 81-84 is filled with fill-fluid (preferably oil) 87. As elements 81 and 83 move outward, elements 82 and 84 move inward. Oil moving through the conduits in direction shown by the dashed-line arrows allows virtually all of the bender energy to be directed towards the formation.)
a ring transmitter module disposed around an exterior of the first tubular member, comprising: a piezoelectric (PZT) ring transmitter; (Hsu, Figs. 2-4 and 6 and Col. 3, Lines 23-47; each quadrant includes a quarter-circle array of piezoelectric transducer elements, the elements of the four quadrants collectively arranged as a quadrupole piezoelectric ring transducer; Col. 7, Lines 44-58;, transmitter 50 is a piezoelectric ring transducer having four quadrants shown in FIG. 2 as 51-54. The ring transducer may be made as two halves or four quadrants so that two or four pieces of the transmitter could be inserted in a circumferential groove of the drill collar. )
 a transmitter sleeve, wherein the PZT ring transmitter is disposed within the transmitter sleeve; (Hsu, Col. 3, Lines 23-47; The transmitter is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool. Col. 3, Line 57-Col. 4, Line 9; The receiver is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool.)
Hsu does not disclose a cage and therefore does not disclose and a cage, wherein the transmitter sleeve is disposed between the cage and the exterior of the first tubular member. Nguyen, in the same field of endeavor as Hsu, however, discloses the limitation.  (Nguyen, Fig. 4A-4E and Page 8 second Paragraph [English Language Translation] ; acoustic telemetry module 104, that has a housing and a protective acoustic telemetry component of the sleeve protector. acoustics damp material also can be integrated with the sleeve protector. The illustrative sleeve protective member has two semi-cylindrical members 204A and 204B can be through threaded connection …a sleeve protector can be made of metal or non-metal material which has elasticity and to prevent crushing acoustic telemetry component for buffering the impact.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Hsu with the known technique of providing a cage, as taught by Nguyen, in order to protect the components from harsh downhole conditions. (Nguyen, Fig. 4A-4E and Page 8 second Paragraph [English Language Translation]) 
wherein the transmitter sleeve is disposed over the plurality of grooves; (Hsu, Col. 3, Lines 23-47; The transmitter is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool. Col. 3, Line 57-Col. 4, Line 9; The receiver is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool.)
and a plurality of dual bender transmitters, (Hsu, Fig. 6A and Col. 3, Lines 50-52; each transducer quadrant includes at least one pressure balanced backing bender transducer. Col. 5, Lines 41-44; FIG. 6A is a schematic cross section axial view of another alternative transducer, a quadrupole bender transducer with pressure balanced backing.) While Hsu disclose the use of bender transmitters, Hsu does not disclose that the bender transmitters are dual bender transmitters. Jin, also in the field of downhole logging tools, however, discloses the limitation. (Jin, Figs. 2-5 and ¶0014; acoustic logging device which utilizes dual acoustic transducers to increase the acoustic output pressure at certain frequencies.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Hsu with the known technique of the bender transmitters being dual bender transmitters, as taught by Jin, in order to provide for increased output for certain frequency operation. (Jin, ¶0014)
 wherein each one of the plurality of dual bender transmitters comprises a first acoustic transducer and a second acoustic transducer, (Jin, Figs. 4-5 and ¶0020; each of the acoustic transducers 204a, 204b further includes a first piezoelectric element 208a and a second piezoelectric element 208b. The first piezoelectric element 208a is coupled to the first side 212a of the substrate 206 and the second piezoelectric element 208b is coupled to the second side 212b of the substrate 206; ¶0026; the substrates 206 of the first and second acoustic transducers 204a, 204b can be one long substrate 502 that serves as the substrate 206 of the first and second acoustic transducers 204a, 204b. The portion of the long substrate 502 where the second end 210b of the first acoustic transducer 204a meets the first end 210a of the second acoustic transducer 204b can be called a mid-portion 504.)
 wherein the plurality of dual bender transmitter are coupled to the first tubular member through fasteners (Jin, ¶0022; the ends 210a, 210b of the substrate 206 are fixed to the support structure via pins 214, clamps, or the like)
and disposed uphole from the ring transmitter module, (Hsu, Figs. 3 and 6A and Col. 3, Lines 50-52; each transducer quadrant includes at least one pressure balanced backing bender transducer. Col. 5, Lines 41-44; FIG. 6A is a schematic cross section axial view of another alternative transducer, a quadrupole bender transducer with pressure balanced backing.)
wherein there is a gap disposed beneath each one of the plurality of dual bender transmitters in the exterior of the first tubular member, wherein there is an array of holes connecting each of the gaps together and providing fluid communication between the gaps, wherein the gaps and the array of holes are at least partially filled with a fluid; (Hsu, Fig. 6 and Col. 9, Lines 6-16; Conduits 86 and the space immediately surrounding bender elements 81-84 is filled with fill-fluid (preferably oil) 87. As elements 81 and 83 move outward, elements 82 and 84 move inward. Oil moving through the conduits in direction shown by the dashed-line arrows allows virtually all of the bender energy to be directed towards the formation.)
actuating the ring transmitter module to produce an acoustic signal; actuating at least a portion of the plurality of dual bender transmitters to produce an acoustic signal; and receiving signals related to a parameter of a subterranean formation, wherein the received signals are based, at least in part, on the produced acoustic signals from the ring transmitter module, the plurality of dual bender transmitters, or combinations thereof. (Hsu, Col. 1, Line 10-39; Acoustical properties of a formation, such as compressional (P) and shear (S) wave speeds, are measured with sonic tools and have applications in seismic correlation, petrophysics, rock mechanics and other areas. Col. 7, Line 59- Col. 8, Line 14; Quadrants alternate in polarity, positive and negative azimuthally. Transmitter 50 transmits a quadrupole wave through the formation as shown by arrows A in FIG. 3, i.e. substantially along the axis of the borehole and the axis of the transmitter;  Col. 8, Lines 34-40; Quadrants alternate in polarity, positive and negative azimuthally. Transmitter 50 transmits a quadrupole wave through the formation as shown by arrows A in FIG. 3, i.e. substantially along the axis of the borehole and the axis of the transmitter.)
Regarding claim 16, Hsu discloses a drilling system, (Hsu, Figs. 1-6B and Col. 6, Lines 53-57; FIG. 1 shows an LWD system; Col. 7, Lines 44-58; LWD tool 30)
comprising: a wellbore; (Hsu, Fig. 1 and Col. 7, Lines 13-20; Fig. 1 and the borehole contains a drill string …LWD tool 30 includes electro-acoustic quadrupole transmitter 50, electro-acoustic quadrupole receiver array 66)
a bottom-hole assembly disposed near a distal end of a conveyance, (Hsu, Fig. 1 Col. 7, Lines 33-43; Tool 30 is connected within the drill string above drill bit 25)
wherein the bottom-hole assembly comprises an acoustic logging device, (Hsu, Fig. 1 and Col. 7, Lines 13-20; LWD tool 30 includes electro-acoustic quadrupole transmitter 50, electro-acoustic quadrupole receiver array 66, and receiver electronics 34. )
wherein the acoustic logging device comprises: a first tubular member (Hsu, Figs. 2-3 and 6A and Col. 7, Lines 33-43; Like a drill collar, tool 30 is typically approximately 9 meters (30 feet))
comprising a plurality of grooves disposed on an exterior of the first tubular member, (Hsu, Figs. 3 and 6 and Col. 3, Lines 10-14; The transmitter is preferably embedded in an annular groove in said collar portion. The receiver array includes an axial array of transducers, each transducer embedded in an annular groove in said collar portion)
wherein the plurality of grooves are at least partially filled with a fluid; (Hsu, Fig. 6 and Col. 9, Lines 6-16; Conduits 86 and the space immediately surrounding bender elements 81-84 is filled with fill-fluid (preferably oil) 87. As elements 81 and 83 move outward, elements 82 and 84 move inward. Oil moving through the conduits in direction shown by the dashed-line arrows allows virtually all of the bender energy to be directed towards the formation.)
 a ring transmitter module disposed around an exterior of the first tubular member, comprising: a piezoelectric (PZT) ring transmitter; (Hsu, Figs. 2-4 and 6 and Col. 3, Lines 23-47; each quadrant includes a quarter-circle array of piezoelectric transducer elements, the elements of the four quadrants collectively arranged as a quadrupole piezoelectric ring transducer; Col. 7, Lines 44-58;  transmitter 50 is a piezoelectric ring transducer having four quadrants shown in FIG. 2 as 51-54. The ring transducer may be made as two halves or four quadrants so that two or four pieces of the transmitter could be inserted in a circumferential groove of the drill collar. )
a transmitter sleeve, wherein the PZT ring transmitter is disposed within the transmitter sleeve; (Hsu, Col. 3, Lines 23-47; The transmitter is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool. Col. 3, Line 57-Col. 4, Line 9; The receiver is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool material in an annular groove in the collar portion of said tool.)

Hsu does not disclose a cage and therefore does not disclose and a cage, wherein the transmitter sleeve is disposed between the cage and the exterior of the first tubular member, Nguyen, in the same field of endeavor as Hsu, however, discloses the limitation.  (Nguyen, Fig. 4A-4E and Page 8 second Paragraph [English Language Translation] ; acoustic telemetry module 104, that has a housing and a protective acoustic telemetry component of the sleeve protector. acoustics damp material also can be integrated with the sleeve protector. The illustrative sleeve protective member has two semi-cylindrical members 204A and 204B can be through threaded connection …a sleeve protector can be made of metal or non-metal material which has elasticity and to prevent crushing acoustic telemetry component for buffering the impact.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Hsu with the known technique of providing a cage, as taught by Nguyen, in order to protect the components from harsh downhole conditions. (Nguyen, Fig. 4A-4E and Page 8 second Paragraph [English Language Translation]) 
wherein the transmitter sleeve is disposed over the plurality of grooves; (Hsu, Col. 3, Lines 23-47; The transmitter is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool. Col. 3, Line 57-Col. 4, Line 9; The receiver is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool.)
and a plurality of dual bender transmitters, (Hsu, Fig. 6A and Col. 3, Lines 50-52; each transducer quadrant includes at least one pressure balanced backing bender transducer. Col. 5, Lines 41-44; FIG. 6A is a schematic cross section axial view of another alternative transducer, a quadrupole bender transducer with pressure balanced backing.) While Hsu disclose the use of bender transmitters, Hsu does not disclose that the bender transmitters are dual bender transmitters. Jin, also in the field of downhole logging tools, however, discloses the limitation. (Jin, Figs. 2-5 and ¶0014; acoustic logging device which utilizes dual acoustic transducers to increase the acoustic output pressure at certain frequencies.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Hsu with the known technique of the bender transmitters being dual bender transmitters, as taught by Jin, in order to provide for increased output for certain frequency operation. (Jin, ¶0014)
 wherein each one of the plurality of dual bender transmitters comprises a first acoustic transducer and a second acoustic transducer, (Jin, Figs. 4-5 and ¶0020; each of the acoustic transducers 204a, 204b further includes a first piezoelectric element 208a and a second piezoelectric element 208b. The first piezoelectric element 208a is coupled to the first side 212a of the substrate 206 and the second piezoelectric element 208b is coupled to the second side 212b of the substrate 206; ¶0026; the substrates 206 of the first and second acoustic transducers 204a, 204b can be one long substrate 502 that serves as the substrate 206 of the first and second acoustic transducers 204a, 204b. The portion of the long substrate 502 where the second end 210b of the first acoustic transducer 204a meets the first end 210a of the second acoustic transducer 204b can be called a mid-portion 504.)
wherein the plurality of dual bender transmitter are coupled to the first tubular member through fasteners (Jin, ¶0022; the ends 210a, 210b of the substrate 206 are fixed to the support structure via pins 214, clamps, or the like)
and disposed uphole from the ring transmitter module, (Hsu, Figs. 3 and 6A and Col. 3, Lines 50-52; each transducer quadrant includes at least one pressure balanced backing bender transducer. Col. 5, Lines 41-44; FIG. 6A is a schematic cross section axial view of another alternative transducer, a quadrupole bender transducer with pressure balanced backing.)
 wherein there is a gap disposed beneath each one of the plurality of dual bender transmitters in the exterior of the first tubular member, wherein there is an array of holes connecting each of the gaps together and providing fluid communication between the gaps, wherein the gaps and the array of holes are at least partially filled with a fluid (Hsu, Fig. 6 and Col. 9, Lines 6-16; Conduits 86 and the space immediately surrounding bender elements 81-84 is filled with fill-fluid (preferably oil) 87. As elements 81 and 83 move outward, elements 82 and 84 move inward. Oil moving through the conduits in direction shown by the dashed-line arrows allows virtually all of the bender energy to be directed towards the formation.)
 and an information handling system communicatively coupled to the acoustic logging device. (Hsu, Col 3, Lines 15-22; The tool also includes electronics, mounted within said collar portion, for converting signals indicative of shear wave slowness of the formation into digital data indicative of shear wave slowness of the formation … and means for downhole processing and transmitting formation shear slowness data to the surface by mud-pulse or other suitable drill-string telemetry;  Col. 8, Lines 39-44; Conventional components of the system of the present invention, including transmitter electronics, receiver electronics, and mud-pulse or other kind of telemetry; Col. 9, Lines 19-33; signal data is recorded in the receiver electronics  and is immediately processed downhole.)
Regarding claim 2, wherein the depth of each one of the gaps is in a range of from about 0.05 inches to about 0.5 inches. (Hsu, Fig. 6 and Col. 9, Lines 6-16; Conduits 86 and the space immediately surrounding bender elements 81-84 is filled with fill-fluid (preferably oil) 87. As elements 81 and 83 move outward, elements 82 and 84 move inward. Oil moving through the conduits in direction shown by the dashed-line arrows allows virtually all of the bender energy to be directed towards the formation. [ "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456,  MPEP § 2144.05 II A]
Regarding claim 3, Hsu discloses wherein the first tubular member is disposed within a drill collar, wherein the drill collar comprises a first portion and a second portion. (Hsu, Figs. 3 and 6 and Col. 3, Lines 10-14; The transmitter is preferably embedded in an annular groove in said collar portion. The receiver array includes an axial array of transducers, each transducer embedded in an annular groove in said collar portion)
Regarding claim 4, Hsu discloses  wherein the ring transmitter module aligns within the length of the first portion of the drill collar, wherein the plurality of dual bender transmitters aligns within the length of the second portion of the drill collar, wherein both the first portion and the second portion comprise one or more slots that are configured to allow for acoustic signals to travel from the interior of the drill collar to the exterior of the drill collar without interference from the structure of the drill collar. (Hsu, Fig. 6 and Col. 9, Lines 6-16; Conduits 86 and the space immediately surrounding bender elements 81-84 is filled with fill-fluid (preferably oil) 87. As elements 81 and 83 move outward, elements 82 and 84 move inward. Oil moving through the conduits in direction shown by the dashed-line arrows allows virtually all of the bender energy to be directed towards the formation.)
Regarding claim 5,  further comprising a sleeve disposed around the first tubular member, wherein the ring transmitter module and the plurality of dual bender transmitters are disposed within the sleeve, wherein the sleeve is configured to provide pressure balance and isolation from an external environment. (Hsu, Col. 3, Lines 23-47; The transmitter is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool. Col. 3, Line 57-Col. 4, Line 9; The receiver is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool. Claim 17; A transmitter according to claim 8, adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool; Claim 25; 25. A receiver according to claim 18, adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool.)
Regarding claim 7, Hsu discloses wherein the plurality of dual bender transmitters are configured to produce a monopole signal, a dipole signal, a quadrupole signal, or combinations thereof. (Hsu, Col. 3, Lines 23-47; The present invention also provides a quadrupole sonic transmitter)
Regarding claim 9, Hsu discloses further comprising transmitting the received signals to an information handling system for processing to determine the parameter of the subterranean formation. (Hsu, Col 3, Lines 15-22; The tool also includes electronics, mounted within said collar portion, for converting signals indicative of shear wave slowness of the formation into digital data indicative of shear wave slowness of the formation … and means for downhole processing and transmitting formation shear slowness data to the surface by mud-pulse or other suitable drill-string telemetry;  Col. 8, Lines 39-44; Conventional components of the system of the present invention, including power supply, transmitter electronics, receiver electronics, and mud-pulse or other kind of telemetry; Col. 9, Lines 19-33; signal data is recorded in the receiver electronics  and is immediately processed downhole.)
Regarding claim 10, Nguyen discloses further comprising displaying the parameter of the subterranean formation after processing the received signals with the information handling system. (Nguyen, Page 3 second Paragraph [English Language Translation]; The surface controller can store, process and/or display the uplink data or using the obtained uplink data information.)
Regarding claim 12, Jin discloses wherein actuating at least a portion of the plurality of dual bender transmitters comprises of actuating the amount of the plurality of dual bender transmitters to produce a dipole signal. (Jin, ¶0022; the logging device 120 includes co-located X and Y dipoles.)
Regarding claim 13, Hsu discloses wherein actuating at least a portion of the plurality of dual bender transmitters comprises of actuating the amount of the plurality of dual bender transmitters to produce a quadrupole signal. (Hsu, Col. 3, Lines 23-47; The present invention also provides a quadrupole sonic transmitter)
Regarding claim 15, Hsu discloses wherein the conveyance is a drill collar, wherein the first tubular member is disposed within the drill collar, wherein the drill collar comprises a first portion and a second portion, wherein the ring transmitter module aligns within the length of the first portion of the drill collar, wherein the plurality of dual bender transmitters aligns within the length of the second portion of the drill collar, wherein both the first portion and the second portion comprise one or more slots that are configured to allow for acoustic signals to travel from the interior of the drill collar to the exterior of the drill collar without interference from the structure of the drill collar.(Hsu, Figs. 3 and 6 and Col. 3, Lines 10-14; The transmitter is preferably embedded in an annular groove in said collar portion. The receiver array includes an axial array of transducers, each transducer embedded in an annular groove in said collar portion; Col. 9, Lines 6-16; Conduits 86 and the space immediately surrounding bender elements 81-84 is filled with fill-fluid (preferably oil) 87. As elements 81 and 83 move outward, elements 82 and 84 move inward. Oil moving through the conduits in direction shown by the dashed-line arrows allows virtually all of the bender energy to be directed towards the formation.)
Regarding claim 17, Hsu discloses wherein the bottom-hole assembly further comprises a telemetry module, wherein the telemetry module is communicatively coupled to both the acoustic logging device and to the information handling system. (Hsu, Col 3, Lines 15-22; The tool also includes electronics, mounted within said collar portion, for converting signals indicative of shear wave slowness of the formation into digital data indicative of shear wave slowness of the formation … and means for downhole processing and transmitting formation shear slowness data to the surface by mud-pulse or other suitable drill-string telemetry;  Col. 8, Lines 39-44; Conventional components of the system of the present invention, including power supply, transmitter electronics, receiver electronics, and mud-pulse or other kind of telemetry; Col. 9, Lines 19-33; signal data is recorded in the receiver electronics  and is immediately processed downhole.)
Regarding claim 18, Hsu discloses wherein the conveyance is a drill collar, wherein the first tubular member is disposed within the drill collar. wherein the drill collar comprises a first portion and a second portion. wherein both the first portion and the second portion comprise one or more slots that are configured to allow for acoustic signals to travel from the interior of the drill collar to the exterior of the drill collar without interference from the structure of the drill collar. (Hsu, Figs. 3 and 6 and Col. 3, Lines 10-14; The transmitter is preferably embedded in an annular groove in said collar portion. The receiver array includes an axial array of transducers, each transducer embedded in an annular groove in said collar portion; Col. 9, Lines 6-16; Conduits 86 and the space immediately surrounding bender elements 81-84 is filled with fill-fluid (preferably oil) 87. As elements 81 and 83 move outward, elements 82 and 84 move inward. Oil moving through the conduits in direction shown by the dashed-line arrows allows virtually all of the bender energy to be directed towards the formation.)
Regarding claim 19, Hsu discloses, wherein the ring transmitter module aligns within the length of the first portion of the drill collar, wherein the plurality of dual bender transmitters aligns within the length of the second portion of the drill collar. (Hsu, Figs. 3 and 6 and Col. 3, Lines 10-14; The transmitter is preferably embedded in an annular groove in said collar portion. The receiver array includes an axial array of transducers, each transducer embedded in an annular groove in said collar portion; Col. 9, Lines 6-16; Conduits 86 and the space immediately surrounding bender elements 81-84 is filled with fill-fluid (preferably oil) 87. As elements 81 and 83 move outward, elements 82 and 84 move inward. Oil moving through the conduits in direction shown by the dashed-line arrows allows virtually all of the bender energy to be directed towards the formation.)
Regarding claim 20, Hsu discloses, further comprising a sleeve disposed around the first tubular member, wherein the ring transmitter module and the plurality of dual bender transmitters are disposed within the sleeve. wherein the sleeve is configured to provide pressure balance and isolation from an external environment. (Hsu, Col. 3, Lines 23-47; The transmitter is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool. Col. 3, Line 57-Col. 4, Line 9; The receiver is adapted for embedding within a protective encapsulating material in an annular groove in the collar portion of said tool..)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Hsu in view of Nguyen in view of Jin in view of Dubinsky et al. (USP. 6,909,666)(hereinafter Dubinsky)
Regarding claim 11, Hsu does not specifically disclose wherein actuating at least a portion of the plurality of dual bender transmitters comprises of actuating the amount of the plurality of dual bender transmitters to produce a monopole signal. Dubinsky in the same field of endeavor as Hsu, however, discloses the limitation. (Dubinsky, Col. 18, Lines 5-11; In operation, with four pockets, the transmitters described herein may be operated as (i) a monopole source, (ii) a dipole source by actuating , and (iii) as a quadrupole source as described previously.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Hsu with the known technique of producing a monopole signal, as taught by Dubinsky, since it is one of the known technique for obtaining shear wave velocity measurements. (Dubinsky, Title and Field of Invention.)


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Hsu in view of Nguyen in view of Jin in view of Kouchmeshky et al. (US Pub. 2018/0100387 A1)(hereinafter Kouchmeshky)
Regarding claim 14, Jin discloses wherein the conveyance is a wireline, (Jin, ¶0016; an acoustic logging device 120 is lowered into the well 114 via a wireline 122. In some embodiments, the wireline 122 is suspended from a wireline truck 102)
Jin does not specifically disclose wherein the acoustic logging device is configured to be used in a through tubing cement evaluation wireline operation to evaluate the integrity of cement disposed within the wellbore. Kouchmeshky in the same field of endeavor as Jin, however, discloses the limitation. (Kouchmeshky, ¶0040; Historically, to detect possible defective cement bonds, downhole tools were developed for analyzing the integrity of the cement bonding the casing to the wellbore. These downhole tools are lowered into the wellbore by wireline … these transducers are generally capable of emitting acoustic waves into the casing and recording the amplitude of the acoustic waves as they travel, or propagate, across the casing. Characteristics of the cement bond, such as its efficacy, integrity and adherence to the casing, can be determined by analyzing characteristics of the acoustic wave such as attenuation. Typically the transducers are piezoelectric devices having a piezoelectric crystal that converts electrical energy into mechanical vibrations or oscillations transmitting acoustic wave to the casing) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement Jin with the known technique of conducting tubing cement evaluation wireline operations, as taught by Kouchmeshky, since it is a known historical technique for providing the recognized need in the art for cement bond integrity analysis. (Kouchmeshky, ¶0040)



Allowable Subject Matter
Claim 6  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art or record does not disclose wherein the cage comprises one or more slots disposed throughout the cage configured to allow for acoustic signals to travel from the PZT ring transmitter outwards without interference from the structure of the cage, nor disclose 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687